Citation Nr: 1035875	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  08-09 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable rating for mechanical low back 
strain, to include whether the reduction from 10 percent to 
noncompensable was proper.  


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel











INTRODUCTION

The Veteran served on active duty from October 1997 to September 
2001.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 decision of the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional Office 
(RO).

In May 2010, the Board remanded the issue of entitlement to a 
compensable rating for mechanical low back strain for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board for 
further appellate action.


FINDING OF FACT

1.  An April 1, 2002 rating decision granted service connection 
and a 10 percent rating for back pain under Diagnostic Code 5295 
due to characteristic painful motion.  VA examination at that 
time revealed subjective complaints of back pain, but full range 
of motion, no paraspinal tenderness and no muscle spasm. 

2.  VA examination findings in July 2004 and September 2007 also 
revealed subjective complaints of back pain, but full range of 
motion and no muscle spasm.

3.  The Veteran's mechanical low back strain has not been 
manifested by forward flexion limited to 60 degrees or less or 
muscle spasm or guarding resulting in abnormal gait or abnormal 
spinal curvature.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 10 percent rating for 
mechanical low back strain have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.344 (2009).

2.  The criteria for a disability rating of 10 percent for 
mechanical low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

This case arises from a rating decision issued after a routine 
future examination was conducted.  Thus, preadjudication VCAA 
notice was not provided as there was no claim for an increased 
rating filed.  Following the issuance of the rating decision on 
appeal, the Veteran was provided VCAA notice in May 2008, August 
2008, and June 2009 letters.  These letters advised the Veteran 
of what information and evidence is needed to substantiate a 
claim for a higher rating, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  The letters also advised 
the Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
disability has on her employment.  The notice also provided 
examples of pertinent medical and lay evidence that the Veteran 
may submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA 
notice in a claim for increased rating need not be "veteran 
specific").  The June 2009 letter further advised the Veteran of 
how effective dates are assigned, and the type of evidence which 
impacts those determinations.  The claim was last readjudicated 
in June 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, and VA treatment records and examination 
reports.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing argument and presenting for VA examinations.  
Thus, she was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error in 
the sequence of events or content of the notices is not shown to 
have any effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods based on the facts found - a 
practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

To warrant a compensable rating for mechanical low back strain, 
the evidence must show forward flexion of the thoracolumbar spine 
to 85 degrees or less; a combined range of motion of the 
thoracolumbar spine of 235 degrees or less (out of 240 degrees); 
muscle spasm, guarding, or localized tenderness; or vertebral 
body fracture with loss of 50 percent or more of the height.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  For a 20 percent rating, the evidence 
must show forward flexion of the thoracolumbar spine to 60 
degrees or less; a combined range of motion of the thoracolumbar 
spine of 120 degrees or less; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal curvature 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 
id.  

Historically, an April 2002 rating decision granted service 
connection for back pain and assigned a 10 percent rating, 
effective October 1, 2001.  The disability was rated under 
Diagnostic Code 5295 which provided a 10 percent rating for 
characteristic painful or limited motion.  In assigning that 
evaluation, the RO considered the report of a December 2001 VA 
examination, which noted subjective complaints of back pain, but 
found full range of motion, no tenderness and no muscle spasm.  
The Veteran filed a claim for increase in 2004.  A July 2004 VA 
examination again noted the Veteran's complaints of back pain, 
but objective examination revealed full forward flexion, 25 
degrees of extension, 20 degrees of lateral rotation and 35 
degrees of lateral flexion.  The examiner assessed lumbosacral 
back pain with mild functional impairment.  The RO confirmed the 
10 percent rating, but noted the condition had improved and 
indicated that a future review examination would be necessary.  

The Veteran was afforded a VA review examination in September 
2007.  She reported low back pain approximately once per week 
triggered by a lot of housework or holding her baby a lot.  She 
had no radiation of pain, numbness, tingling, burning, stiffness, 
or weakness.  She reported that during flare ups of back pain she 
had no effects on her mobility, activities of daily living, usual 
occupation, recreational hobbies, or driving, other than lack of 
motivation.  Examination revealed a normal spine, limbs, posture 
and gait, position of the head, curvatures of the spine, and 
symmetry in appearance and rhythm of spinal motion.  Range of 
motion was full in all planes although she did report "pulling" 
in lateral flexion and rotation bilaterally.  The spine was not 
painful on motion and the range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  There was no objective evidence of 
painful motion, spasm, weakness, or tenderness.  X-ray of the 
lumbosacral spine was normal.  It was noted that alignment of the 
spine was normal and there was no destruction of the vertebral 
bodies.  The examiner's impression was that the Veteran had 
mechanical low back strain with very mild residual functional 
impairments.  

The Veteran reported low back pain at a September 2007 VA 
outpatient appointment.  

In her March 2008 substantive appeal, the Veteran reported low 
back pain occurring when she sits or stands for long periods and 
when she bends or rises from the torso.  She relayed that in the 
morning she has an achy, stiff spine.  She also noted limited 
flexibility in her back, sleep disturbance, fatigue, and 
weakness.  

During a June 2008 VA appointment, it was noted that the Veteran 
had no paraspinal tenderness and no back spasm.  The physician 
also noted that lower back pain examination was negative.  

The Veteran was afforded another VA examination in September 
2009.  She reported flare ups of low back pain approximately one 
time per week triggered by a lot of housework or holding her 
child.  The pain did not radiate, and there was no numbness, 
tingling, burning, stiffness, or weakness.  The back issues did 
not affect mobility, activities of daily living, usual 
occupation, recreational activities, or driving.  On examination, 
the Veteran had a normal spine, limbs, posture and gait, position 
of the head, curvatures of the spine, and symmetry in appearance 
and rhythm of spinal motion.  Thoracolumbar range of motion was 
normal in all planes.  The spine was not painful on motion and 
the range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive use.  
There was no objective evidence of painful motion, spasm, 
weakness, or tenderness.  The examiner's impression was that the 
Veteran had mechanical low back strain with very mild residual 
functioning.  

A December 28, 2009 VA chiropractic note reflects the Veteran's 
complaint of chronic/episodic low back pain.  The pain did not 
radiate.  On examination, left lateral flexion was limited.

In a February 2010 statement, the Veteran reported that her low 
back aches and spasms.  She also reported stiffness and weakness.  

Regarding the question of restoration of the compensable rating, 
it should be initially noted that the reduction to a 
noncompensable rating did not affect the Veteran's combined 
disability rating.  See 38 C.F.R. § 3.105(e) (2009) (noting that 
a reduction must result in a reduction or discontinuance of 
compensation payments for certain procedural steps to be required 
before the reduction).  Thus, only contemporaneous due process 
notice was required.  However, the Board notes that the Veteran's 
10 percent rating had been in effect for a period in excess of 
five years at the time of the reduction in 2007.  Thus, the 
provisions of 38 C.F.R. § 3.344 (a) apply.  

The requirements for reduction of ratings in effect for five 
years or more are set forth at 38 C.F.R. § 3.344(a) and (b), 
which prescribe that only evidence of sustained material 
improvement under the ordinary conditions of life, as shown by 
full and complete examinations, can justify a reduction; these 
provisions prohibit a reduction on the basis of a single 
examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

In this case, the 10 percent rating was originally assigned based 
on Diagnostic Code 5295 which required only characteristic pain 
on motion.  The medical findings upon which the 10 percent rating 
was assigned in the 2001 rating decision are essentially the same 
as currently shown.  While the rating criteria have changed to 
require a specific degree of limitation of motion, a reduction 
based on the change in rating criteria rather than actual 
improvement is not proper.  The Veteran has continued to complain 
of pain in her back since her original award of service 
connection, and the medical findings have been consistent 
throughout the years.  Additionally, the VA examiners have noted 
some, albeit mild or very mild, functional impairment.  In light 
of the above, and after resolving all doubt in the Veteran's 
favor, the Board finds that restoration of the 10 percent rating 
for mechanical low back pain is warranted.  

The Board does not find, however, that an evaluation in excess of 
10 percent is warranted.  The medical evidence of record reflects 
that the Veteran had a full range of motion of the thoracolumbar 
spine, as documented at the 2007 and 2009 VA examination.  
Likewise, the evidence does not show any muscle spasm, guarding, 
localized tenderness, or vertebral body fracture with loss of 50 
percent or more of the height.  In fact, a July 2007 X-ray report 
specifically noted no destruction of the vertebral bodies, and VA 
examiners specifically noted no objective evidence of spasm or 
tenderness.  Guarding was not noted.  

While a December 2009 chiropractic note revealed limitation of 
left lateral flexion, no other limitation was noted.  Left 
lateral flexion accounts for 30 degrees of the combined range of 
motion of the thoracolumbar spine (240 degrees).  See 38 C.F.R. 
§ 4.71a, General Formula for Diseases and Injuries of the Spine, 
Note (2) (2009). Even assuming for the sake of argument that she 
had complete loss of left lateral flexion, the combined range of 
motion of the thoracolumbar spine would still be 210 degrees (240 
- 30 = 210).  To warrant a 20 percent rating, combined motion of 
the thoracolumbar spine must be less than 120 degrees, which is 
clearly not the case here.  

While the Veteran has reported muscle spasm, such has not been 
shown objectively.  In any event, the Veteran has not reported 
and the evidence does not show any abnormal spinal curvature as a 
result of muscle spasm.

Even considering the Veteran's subjective complaints of pain, the 
medical evidence of record does not show any additional 
limitation of motion or functional impairment that would support 
an evaluation in excess of the 10 percent presently assigned.  
See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. 
§§ 4.45, 4.59.

The Board concludes that the medical findings on examination are 
of greater probative value than the Veteran's allegations 
regarding the severity of her mechanical low back strain.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for disability rating in excess of 
that assigned by this decision.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board has also considered whether the Veteran's mechanical 
low back strain presents an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  In this case there are no 
exceptional or unusual factors with regard to the Veteran's 
mechanical low back strain.  The threshold factor for extra-
schedular consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, her disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extra-schedular 
consideration is not warranted.

The Board has applied the benefit of the doubt in restoring the 
10 percent rating.  As the preponderance of the evidence is 
against the Veteran's claim for even higher ratings, the benefit 
of the doubt doctrine is not otherwise applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).


ORDER

Restoration of the 10 percent rating for mechanical low back 
strain is granted.

Entitlement to a rating in excess of 10 percent for mechanical 
low back strain is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


